DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/3/2021 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19, 25, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 10,012,445).
With respect to claims 16 and 30, Lin teaches (In Figs 1-2) a cooling device for heat dissipation from an electronic component, said cooling device comprising: a heating tube (heat pipe 30) having a heating tube surface (Exterior surface); a cooling element (10) having a first cooling element side (IE, bottom side) formed with a slot recess (21) which at least partially encloses the heating tube; and a first fiber structure (32) made of fibers (Col. 3, ll. 20-23) and arranged on the heating tube surface in a region in which the heating tube is at least partially enclosed by the slot recess (See Fig 2, end of tub 30 has the fibers thereon and is at least partially enclosed by the slot recess 21), said fibers on the heating tube surface of the heating tube in the region of the slot recess forming a mechanical connection with a cooling element surface (Inner surface of slot recess 21) of the cooling element (See Fig 2).
With respect to claim 19, Lin further teaches that the cooling element surface (Surface forming slot recess 21) in the region of the slot recess has a roughened surface structure (Col. 3, ll. 5-7, where here Lin describes 20 as a material such as a metal powder sinter, etc.. and, in Col. 3, ll. 20-23, further recites that a capillary tissue can be made of a metal mesh, and thus Lin teaches that 20 could be a metal mesh which creates a roughened surface structure), said fibers (32) on the heating tube surface of the heating tube forming a mechanical connection with the roughened surface structure of the cooling element surface of the cooling element in the region of the slot recess (See Fig 2, 32 comes into contact with metal mesh 20).
With respect to claim 25, Lin further teaches that the fibers (32) of the first fiber structure are formed by a material coating (See Fig 2, 32 is coated on the end of tube 30) or by material removal.
With respect to claim 31, Lin further teaches that the cooling element (10) has a second cooling element side (Top) which faces away from the first cooling element side (Bottom) and includes cooling element ribs (14, see Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nitta et al. (US 7,540,318 – hereinafter, “Nitta”).
With respect to claim 20, Lin teaches the limitations of claim 16 as per above and further teaches that the fibers (32) on the heating tube surface of the heating tube connect to the cooling element surface (Inner surface of slot recess 21) of the cooling element in the region of the slot recess (See Fig 2) but fails to specifically teach or suggest that the fibers penetrate the cooling element surface.  Nitta, however, teaches (In Fig 5) a first wick (12b) which penetrates through a second wick (12A1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nitta with that of Lin, such that the fibers (32) of the heating tube surface penetrate the cooling element surface, as taught by Nitta, since doing so would assure a good thermal and wicking connection between the fibers (32) and the capillary tissue (20) in Lin.

Claims 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Silvennoinen et al. (US 2017/0156240 – hereinafter, “Silve”).
With respect to claims 32 and 34, Lin teaches (In Figs 1-2) a converter for operating an electric machine on an electric network, said converter comprising; a cooling device comprising a heating tube (30) having a heating tube surface (Outer surface of 30), a cooling element (10) having a first cooling element side (Bottom) formed with a slot recess (21) which at least partially encloses the heating tube (See Fig 2), and a first fiber structure (32) made of fibers and arranged on the heating tube surface in a region in which the heating tube is at least partially enclosed by the slot recess (See Fig 2), said fibers on the heating tube surface of the heating tube in the region of the slot recess forming a mechanical connection with a cooling element surface of the cooling element (See Fig 2).  Lin fails to specifically teach or suggest a power semiconductor mechanically connected to the cooling element of the cooling device in the region of the heating tube of the cooling device.  Silve, however, teaches (In Fig 1) attaching a power semiconductor (11) to the bottom of a vapor chamber (13/16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Silve with that of Lin, such that a power semiconductor is mounted to the bottom of the cooling element (10) as taught by Silve, since doing so would provide functionality to the cooling device of Lin.  

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Zhao et al. (US 8,353,334 – hereinafter, “Zhao”).
With respect to claim 21, Lin teaches the limitations of claim 16 as per above but fails to specifically teach or suggest the limitations of claim 21.  Zhao, however, teaches a nano-scale wick structure in a heat pipe system (Col. 7, ll. 25-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with that of Lin, such that the fibers of Lin are nano-scale, as taught by Zhao, since doing so would provide for a heat pipe with increased capillary pumping pressure with better vapor transport to a condenser to enable higher local heat fluxes (Col. 2, ll. 1-3).
With respect to claim 23, Lin teaches the limitations of claim 19 as per above but fails to specifically teach or suggest the limitations of claim 23.  Zhao, however, teaches a nano-scale wick structure in a heat pipe system (Col. 7, ll. 25-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao with that of Lin, such that the metal mesh capillary tissue (20) of Lin are nano-scale, as taught by Zhao, since doing so would provide for a vapor chamber/heat pipe with increased capillary pumping pressure with better vapor transport to a condenser to enable higher local heat fluxes (Col. 2, ll. 1-3).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Honmura et al. (US 2012/0325440 – hereinafter, “Honmura”).
With respect to claim 27, Lin teaches the limitations of claim 16 as per above but fails to specifically teach or suggest the limitations of claim 27.  Honmura, however, teaches wick fibers of a heat pipe which are made of copper (¶ 0069).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Honmura with that of Lin, such that the fibers are made of copper, as taught by Honmura, since doing so would provide for fibers which are made of a relatively cheap, highly available, and thermally conductive material.
Further it is noted that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Andersen et al. (US 9,653,968 – hereinafter, “Andersen”).
With respect to claim 29, Lin teaches the limitations of claim 16 as per above but fails to specifically teach or suggest the limitations of claim 29.  Andersen, however, teaches using any materials to fashion wick structures in vapor chambers/heat pipes (Col. 3, ll. 30-33).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Andersen with that of Lin, such that the fibers of the first fiber structure (wick 32) are made of a material which is mechanically harder than a material of the cooling element surface (wick 20) of the cooling element since doing so would reduce the chance that the first fiber structure is damaged during shipping or other movement of the device.
Further it is noted that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wettlaufer et al. (US 2018/0301959 – hereinafter, “Wettlaufer”).
With respect to claim 33, Lin teaches the limitations of claim 32 as per above but fails to specifically teach or suggest the limitations of claim 33.  Wettlaufer, however, teaches having a cooling element as part of a housing of a converter (¶ 0039, “and the housing of the converter contains cooling fins”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wettlaufer with that of Lin, such that the cooling element (10) is part of a converter housing, as taught by Wettlaufer, since doing so would provide functionality to the cooling element (e.g. the cooling element would provide cooling to components in a converter housing).

Allowable Subject Matter
Claims 17-18, 22, 24, 26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note: Claim 17 is drawn to a specific disclosed embodiment.  If claim 17 is brought into claim 16 to place the application in condition for allowance, Applicant must amend/cancel other dependent claims drawn to different embodiments since claim 16 is no longer generic to all embodiments (e.g., claims 19 and 23 would need to be amended or canceled since claim 19 is drawn to a different embodiment than that of claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0003035 which teaches pressing a heating tube into place using hook and loop components (¶ 0012);
EP 2209173 which teaches a heating pipe (16) which has a cord material wrapped around and placed into a body (12);
WO 01/67019 which teaches a heat pipe body (18) which has heat conductive fibers (12) on an outside thereof; and
JP 56138688 which teaches placing metallic fibers on an outside surface of a heat pipe (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)